Exhibit 10.1

The following is a summary description of the arrangements with the Company’s
non-employee members of the Board of Directors regarding their compensation:

Each non-employee director is paid an annual retainer of $40,000 for his or her
services as a director, and $1,500 for each Board of Directors meeting attended.
Each member of the Compensation Committee (other than the Chairperson) receives
$1,500 for each Compensation Committee meeting attended; and the Chairperson of
the Compensation Committee receives $4,000 for each Compensation Committee
meeting attended. Each member of the Audit Committee (other than the
Chairperson) receives $2,000 for each Audit Committee meeting attended; and the
Chairperson of the Audit Committee receives $5,000 for each Audit Committee
meeting attended. Each member of the Nominating and Corporate Governance
Committee (other than the Chairperson) receives $1,500 for each Nominating and
Corporate Governance Committee meeting attended; and the Chairperson of the
Nominating and Corporate Governance Committee receives $3,000 for each
Nominating and Corporate Governance Committee meeting attended. All non-employee
directors are reimbursed for their reasonable out-of-pocket expenses incurred in
attending Board of Directors meetings and committee meetings.

Each director receives an annual option to purchase 10,500 shares of the common
stock of Corinthian at the August Board meeting. All options vest immediately
but are not exercisable until the one-year anniversary of the grant date. Each
director also receives an annual grant of 1,500 deferred stock units (“DSUs”) at
the August Board meeting, which vest upon grant but may not be sold, and remain
tax-deferred, until the earlier to occur of (i) five years after the date of
grant, (ii) the director’s separation from service on the Board, (iii) the
director’s death or disability, or (iv) a change-in-control of Corinthian.
Directors also may voluntarily elect to receive their annual retainer in an
equivalent amount of additional DSUs in lieu of cash. The foregoing summary of
the DSU awards is qualified in its entirety by reference to the text of the Form
of Director Stock Unit Award Notice, a copy of which is filed as Exhibit 10.2 to
this report.

New non-employee directors elected or appointed at any time other than at the
August Board meeting receive an initial inducement grant of 5,000 options to
purchase common stock of Corinthian, which vests immediately but is not
exercisable until the one-year anniversary of the grant date. Additionally, each
new non-employee director also receives (A) a pro-rated stock option grant in an
amount equal to the product of (i) the percentage of the year remaining until
the next regularly scheduled August Board meeting, and (ii) 10,500, and (B) a
pro-rated grant of DSUs in an amount equal to the product of (i) the percentage
of the year remaining until the next regularly scheduled August Board meeting,
and (ii) 1,500.

Directors also have an ownership guideline equal to 3x the annual cash retainer
(3 x $40,000 = $120,000 in fiscal 2008), with no time limit to meet the
ownership guideline, but with a requirement to hold 100% of net after-tax profit
in shares acquired on option exercise or following DSU distribution until the
guideline is met.